DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al. (2014/0366702 A1) in view of Sieger (2,588,581).
Kien et al. discloses the invention substantially as claimed including a first roll 12 comprising a first longitudinal axis, first diameter, and a first anvil 16 disposed on the first roll, the first anvil having a first design (see Fig. 5G), wherein the first design comprises a nonlinear shape (see Fig. 18), wherein the first roll rotates about the first longitudinal axis; a support 18 and at least one blade 20 disposed on the support; a driving means (inherently disclosed, see Fig. 8-9 where the shaft is shifted and angle 0 to 45 degrees) to reciprocally shift at least one of the first roll, the second roll and the support; a plurality of teeth (see Fig. 5G and 11); wherein the first nonlinear shape is helically mounted on the first roll at an angle of greater than 0 degrees to about 45 degrees to the first longitudinal axis (see para. 0082).  Kien et al. doesn’t show a second roll comprising a second longitudinal axis and a second anvil disposed on the second roll, the second anvil having a second design, wherein the second roll rotates about the second longitudinal axis; the support operatively engageable with the first roll  teaches wherein the support is moveable (see col. 2, lines 44-48, by adjusting the angle with respect to each other) with respect to the first roll and the second roll (see Fig. 1-2).


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al. (2014/0366702 A1) in view of Sieger (2,588,581) and Molison (5,344,091).
Kien et al. discloses the invention substantially as claimed including a first roll 12 comprising a first longitudinal axis and a first anvil 16 disposed on the first roll, the first anvil having a first design (see Fig. 5G), wherein the first roll rotates about the first longitudinal axis; a support 18 and at least one blade 20 disposed on the support; a driving means (inherently disclosed, see Fig. 8-9 where the shaft is shifted and angle 0 to 45 degrees) to reciprocally shift at least one of the first roll, the second roll and the support; a plurality of teeth (see Fig. 5G and 11); a nonlinear shape (see Fig. 18); wherein the first nonlinear shape is helically mounted on the first roll at an angle of greater than 0 degrees to about 45 degrees to the first longitudinal axis (see para. 0082).  Kien et al. doesn’t show a second roll comprising a second longitudinal axis and a second anvil disposed on the second roll, the second anvil having a second design, wherein the second roll rotates about the second longitudinal axis; the support operatively engageable with the first roll and operatively engageable with the second roll; and at least one blade disposed on the support so as to cooperate in interacting relationship with one of the first anvil and the second anvil when the support is operatively engaged with the one of the first anvil and the second anvil; wherein the apparatus comprises two alternative paths for the web material, a first path between the first roll and the support and a second path between the second roll and the support, such that in operation the one of the first anvil and the second anvil rotates and interacts with the blade, with the web material being perforated as the web material passes between the blade and the one of the first anvil and second anvil.  However, Sieger teaches the use of a second roll 18 comprising a second longitudinal axis, the support 16 operatively engageable with the first roll and operatively engageable with the second roll; wherein the apparatus  teaches wherein the support is moveable with respect to the first roll and the second roll (see Fig. 1-2).
The modified device of Kien et al. discloses the invention substantially as claimed except for the first anvil having the first design and the second anvil having the second design are the same.  However, Molison teaches the use of the first anvil having the first design 78 and the second anvil having the second design 94 are the same for the purpose of selectively severing the webs. It would have been obvious to one skilled in the art to substitute one known element for another to achieve predictable result of selectively severing the webs.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al. (2014/0366702 A1) in view of Sieger (2,588,581).
Kien et al. discloses the invention substantially as claimed including a first roll 12 comprising a first longitudinal axis, first diameter, and a first anvil 16 disposed on the first roll, the first anvil having a first design (see Fig. 5G), wherein the first design comprises a nonlinear shape (see Fig. 18), wherein the first roll rotates about the first longitudinal axis; a support 18 and at least one blade 20 disposed on the support; a driving means (inherently disclosed, see Fig. 8-9 where the shaft is shifted and angle 0 to 45 degrees) to reciprocally shift at least one of the first roll, the second roll and the support; a plurality of teeth (see Fig. 5G and 11); wherein the first nonlinear shape is helically mounted on the first roll at an angle of greater than 0 degrees to about 45 degrees to the first longitudinal axis (see para. 0082).  Kien et al. doesn’t show a second roll comprising a second longitudinal axis and a second anvil disposed on the second roll, the second anvil having a second design, wherein the second roll rotates about the second longitudinal axis; the support operatively engageable with the first roll and operatively engageable with the second roll; and at least one blade disposed on the support so as to cooperate in interacting relationship with one of the first anvil and the second anvil when the support is operatively engaged with the one of the first anvil and the second anvil; wherein the apparatus comprises two alternative paths for the web material, a first path between the first roll and the support and a second path between the second roll and the support, such that in operation the one of the first anvil and the second anvil rotates and interacts with the blade, with the web material being perforated as the web material passes between the blade and the one of the first anvil and second anvil; wherein the first design and the second design are the same.  However, Sieger teaches the use of a second roll 18 comprising a second longitudinal axis, the support 16 operatively engageable with the first roll and operatively engageable with the second roll; wherein the apparatus comprises two alternative paths for the web material, a first path between the first roll 17 and the support and a second path between the second roll and the support (see Fig. 1); wherein the first blade having the first design (21-23) and the second blade having the second design 24 are the same for the purpose of quickly shifting to different paths to achieve different products. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Kien et al. by providing the above limitation as taught by Sieger in order to obtain a device that quickly shift to different paths to achieve different products without replacing tools. Also, Sieger teaches wherein the support is moveable (see col. 2, lines 44-48, by adjusting the angle with respect to each other) with respect to the first roll and the second roll (see Fig. 1-2).
Kien et al. doesn’t show first and second rolls having a blade and the support having an anvil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Kien et al. by providing the above limitation for the purpose of extending the life of the blade by having multiple blade shifting the work load, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.   In re Einstein, 8 USPQ 167.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al. (2014/0366702 A1) in view of Sieger (2,588,581) and Molison (5,344,091).
Kien et al. discloses the invention substantially as claimed including a first roll 12 comprising a first longitudinal axis and a first anvil 16 disposed on the first roll, the first anvil having a first design (see Fig. 5G), wherein the first roll rotates about the first longitudinal axis; a support 18 and at least one blade 20 disposed on the support; a driving means (inherently disclosed, see Fig. 8-9 where the shaft is shifted and angle 0 to 45 degrees) to reciprocally shift at least one of the first roll, the second roll and the support; a plurality of teeth (see Fig. 5G and 11); a nonlinear shape (see Fig. 18); wherein the first nonlinear shape is helically mounted on the first roll at an angle of greater than 0 degrees to about 45 degrees to the first longitudinal axis (see para. 0082).  Kien et al. doesn’t show a second roll comprising a second longitudinal axis and a second anvil disposed on the second roll, the second anvil having a second design, wherein the second roll rotates about the second longitudinal axis; the support operatively engageable with the first roll and operatively engageable with the second roll; and at least one blade disposed on the support so as to cooperate in interacting relationship with one of the first anvil and the second anvil when the support is operatively engaged with the one of the first anvil and the second anvil; wherein the apparatus comprises two alternative paths for the web material, a first path between the first roll and the support and a second path between the second roll and the support, such that in operation the one of the first anvil and the second anvil rotates and interacts with the blade, with the web material being perforated as the web material passes between the blade and the one of the first anvil and second anvil.  However, Sieger teaches the use of a second roll 18 comprising a second longitudinal axis, the support 16 operatively engageable with the first roll and operatively engageable with the second roll; wherein the apparatus comprises two alternative paths for the web material, a first path between the first roll 17 and the support and a second path between the second roll and the support (see Fig. 1) for the purpose of quickly shifting to different paths to achieve different products. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Kien et al. by providing the above limitation as taught by Sieger in order to obtain a device that quickly shift to different paths to achieve different products without replacing tools. Also, Sieger teaches wherein the support is moveable with respect to the first roll and the second roll (see Fig. 1-2).
The modified device of Kien et al. discloses the invention substantially as claimed except for the first anvil having the first design and the second anvil having the second design are the same.  However, Molison teaches the use of the first anvil having the first design 78 and the second anvil having the second design 94 are the same for the purpose of selectively severing the webs. It would have been obvious to one skilled in the art to substitute one known element for another to achieve predictable result of selectively severing the webs.
Kien et al. doesn’t show first and second rolls having a blade and the support having an anvil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Kien et al. by providing the above limitation for the purpose of extending the life of the blade by having multiple blade shifting the work load, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.   In re Einstein, 8 USPQ 167.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724